                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 THE BOARD OF TRUSTEES OF
 CARPENTERS FRINGE BENEFIT
 FUNDS OF ILLINOIS,
                                                        No. 18-CV-1015-KEM
           Plaintiff,
                                                                ORDER
 vs.

 SOUTHSIDE CONCRETE, INC.

           Defendant.
                            ___________________________
       On November 8, 2019, Plaintiff submitted a status report and motion for additional
time (Doc. 27). Plaintiff seeks an additional sixty days to complete the audit in this case.
Defendant does not oppose the requested continuance, and the court finds the parties
should be allowed the additional time as requested.
       IT IS ORDERED Plaintiff’s unresisted motion for continuance (Doc. 27) is
granted. The parties shall file a joint status report on or before January 8, 2020,
outlining the status of the case and possible dates for rescheduling this matter.
       IT IS SO ORDERED this 14th day of November, 2019.

                                                 Kelly K.E. Mahoney
                                                 Chief United States Magistrate Judge
                                                 Northern District of Iowa
